Title: To Thomas Jefferson from John McKee, 30 September 1806
From: McKee, John
To: Jefferson, Thomas


                        
                            
                                Sep. 1806 or After
                            
                        
                        Memoranda
                        Mobille 45 Miles below Fort Stoddert by land—the road lies thro a pine forest uninhabited except about 8
                            miles below Fort Stoddart and almost uninhabitable the distance by water is little more—the western bank of the River
                            presents a few houses scattered along it—These with a few cowpens form all the Settlements near Mobille—the soil except on
                            the river will not admit of any considerable Settlement—the tide lands where they have been opened on the river
                            produce excellent rice and in as great quantities as the So. Carolina rice lands but the people are too weak or too
                            indolent to clear such lands—preferring to emply their negroes making tar and brick—they depend on their plantations for
                            nothing but what corn with bread their slaves and some rice for their own use, their stocks furnish beef and the bay
                            furnishes excellent fish and in the winter wild fowl in great abundance and excellent which they know well how to take
                            indeed Ducks and rice is proverbially a Mobillian’s dinner the women are not more industrous than the men I don’t
                            recollect to have seen a spining wheel in the country—If they can dance they think of no other education—few of either sex
                            except some intended for Governmental employmt. can write—rich & poor old and young are all gay—Tho not very
                            Zealously attached to their present masters they seem to have no great partiallity for ours. the swindling tricks of some
                            limbs of the law and leading men on Tousbigby have very much discredited the trial by jury with these poor ignorant
                            creatures—Some of them speak of the English times as a happy age whilst others look forward to the time not far distant
                            when they will flourish under the Scepter of Bounaparte, and this I take to be the most numerous class of the
                            natives—French men will be french I believe as long as the retain the language whether their country is ruled by a Louis a
                            Roberspierre or a Bounaparte—In event of a war in this quarter those attatched to the soil are too inconsiderable to enter
                            into the estimate of force on either side—In the town of Mobille I Suppose there are not more than Sixty families
                            unemployed by the Government these are cheifly french creoles.
                  The town has no other defence than Fort Conde a regular built brick fort erected by the french surmounted by about 20 Pieces of Canon—there were at the place about 150 Soldiers commanded by a Captain of Granadieau a Lieut. Colo. by brevet—two armed schooners one of 16 Guns the other I believe about six lay before the town I presume to prevent smugling.—the walls of the fort are said to be in a very decayed state and would soon give way to artillery.—The bay is not safely to be navigated by vessels drawing more than eigt feet water—it is nine miles over at town, and from the opposite shore to Pensacola is about 48 Miles crossing Perdido at the distance of about 32 this river is here 3 Miles wide but so shallow at the mouth as to be interely useless for the purposes of navigation. not more than 3 feet—from this to Pensacola is poor even compared with the pine barrens about Mobille the pines and black jacks are dwarfish  & scrubby. the undergrowth huckleberry & Saw Palmeta—the soil light white sand.—there are three houses betwixt mobile bay & Pensacola one on about halfway where there is a large stock of Cattle lately purchased by a Spaniard for 21 or 22 thousand dollars—the other two are one on each bank of the Perdido—there are not plantations round the town not a field or even Garden—very little attention is paid in town to horticulure tho they have no other means of procuring vegetables—it is a task of too much labor and expense to make a garden productive here for poor people especially spaniards & creoles.—the town is on the western shore of a very pretty bay about nine miles from its mouth where it is narrow—& 23 feet water on the bar. the houses are of wood with two or three exceptions—the town is 1½ or 2 Miles in circumference surrounded by a line of pickets set up to frighten Bowles and his muscogees as favorable to assailants as to those within Near the center in a space open to the bay there were about 25 Pieces of ordinance most of them dismounted—this with not more than 350 soldiers was the only immediate defence of the Town—the mouth of the Bay however is defended by a fort which commands it—tho the force in it—I suspect cannot be more than 150 men but on the approach of an enemy I suppose the town would be abandoned and all the troops ordered to this fort.—the inhabitants here are with very few exceptions officers civil & military and followers of or depending on the Army as sutlers butchers &c. There is no surrounding country nor any waters emptying into the bay (the inconsiderable river Scamby excepted) to invite commercial interprize, and (except for house of John Forbes & Co. successors of Panton Leslie & Co. in the indian trade) there is no person here with any pretensions to the Character of Merchant.
                  Spanish Gentleman converse very little on political Subjects, I heard it observed once or twice that they thought an exchange advantageous  to both Governments might be made of the Floridas for Territory west of Mississippi—during my stay at Pensacola from that to the 15 Sep the port of Mobille was partially opened to our trade by Col Howard against the opinion of the intendant and I believe of most of the principal officers of the place this old soldier who possesses the politeness and frankness that characterize the first order of his Ireland Countrymen and profession has been in most our comercial towns and is personally acquainted with many of the principal characters in the United States he appreciates our resources more justly than any person I conversed with “the nation that forces your hardy yoemen and surplus wealth into the defence of your rights will repent it if they have possessions in your neighborhood” was his opinion. The Government had just devolved on him ad interim, Gov. Folch having retired under pretext of sickness, tho most believed to avoid complying with some humiliating restrictions lately imposed on him relating to money matters, he observed in a colloquy I had with him that whatever others might think his opinion was that Mobille ought to be open to the trade of the people living on its waters his heart told he ought to open it and he had done so on his own responsibility altho’ he was not very confident the order would be confirmed by the Captain General of Cuba to whom it was of course referred. Morales the Intendant said the reason of his opposing the order was that it was long since the port had been closed that our minister at Madrid had no doubt remonstrated against it and if such had been the wish of the King orders would no doubt have been forwarded accordingly.—Morales I have little doubt has more the confidence of his Court than any officer at the place—he and Folch have been for some time at open war and all the latter’s influence has been exerted to destroy the former yet an order had just come out subjecting to such forms in drawing public money as drove him to retirement altho his family connections are respectable if not powerful in Spain whilst the other has raised himself from a state of Obscurity to a very important & responsible office—This is the same Morales who closed the port of Orleans in 1802 contrary as it was said to the will of his master yet still possesses influence enough to disgrace a Governor!
                        
                    